1
                                                              HONORABLE RICHARD JONES
2

3

4

5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT SEATTLE
7    PATTI MCEUEN SOUTHERLAND,                        NO. 2:18-cv-00497-RAJ
     individually and d/b/a DIVESEATTLE
8                                                     ORDER GRANTING MOTION TO
                                    Plaintiff,        WITHDRAW AS COUNSEL FOR
9            v.                                       PLAINTIFF

10   KING COUNTY (Parks Division of the
     Department of Natural Resources), a
11   municipal corporation; MICHAEL
     DUNWIDDIE, Regional Aquatics Center
12   Coordinator, Weyerhaeuser King County
     Aquatic Center.
13

14                                  Defendants.

15          THIS MATTER came before this court on Aric Bomsztyk and Abigail Staggers of
     Barokas Martin & Tomlinson (“Movant”), Motion to Withdraw as Counsel for Plaintiff in the
16
     above-captioned matter. The Court has reviewed the files and records herein and finds good
17   reason for the relief requested. Therefore,
18          IT IS HEREBY ORDERED that Movant’s Motion to Withdraw as Counsel for Plaintiff
     is GRANTED, and Aric Bomsztyk, Abigail Staggers and the law firm of Barokas Martin &
19
     Tomlinson are hereby terminated as counsel of record in this proceeding.
20          DATED this 2nd day of October, 2018.
21

22                                                      A
23                                                      The Honorable Richard A. Jones
                                                        United States District Judge
24
